       Case 1:18-cr-10013-RGS Document 268-1 Filed 03/04/21 Page 1 of 2




                         ATTACHMENT TO TRIAL SUBPOENA

Robert Michael Waters, Jr. Esq.
18 Providence Hill Road
Atkinson, New Hampshire 03811
Waters & Associates
Plaistow, New Hampshire

Please provide the following copies of all non-privileged records and communications regarding
the following properties:

              a. the real property and buildings located at 60 Salem Turnpike, Saugus,
                 Massachusetts;

              b. the real property and buildings located at 7 and 29 Thayer Avenue, Revere,
                 Massachusetts; and

              c. the real property and buildings located at 58 Pulaski Street, Peabody,
                 Massachusetts.

The records and communications should include, but are not limited to, the following:

       1. Contracts including Purchase and Sale Agreements, Security Agreements/Mortgage
          Agreements, Addendums, Bills of Sale,

       2. Documents and Agreement indicating ownership of the above referenced properties,
          including Operating Agreements, and Deeds,

       3. Records and notes relating to closings including closing agenda and records of
          individuals present during the transaction;

       4. Records of payments including copies of payments, checks, and wire transfers; and

       5. Copies of non-privileged communications with Gary DeCicco and Robert Fautz,
          including but not limited to correspondence, emails and text messages.


Subpoenaed materials may be provided before the trial date to: Special Agent Matthew Elio,
Federal Bureau of Investigation, 201 Maple Street, Chelsea, Massachusetts 02150 (Phone Number:
857.386.2000).
Case 1:18-cr-10013-RGS Document 268-1 Filed 03/04/21 Page 2 of 2




                               2
